DETAILED ACTION
Summary
This Office action is in response to reply dated February 1, 2022.  Claims 22 and 25-39 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 recites “initiating generating a plurality of match indicators, the plurality of match indicators generated by comparing the plurality of different sample biometric templates of the user with a plurality of different enrolled biometric templates comparing the plurality of different sample biometric templates of the user with a plurality of different enrolled biometric templates to generate a plurality of match indicators”.  It is presumed to recite “initiating generating a plurality of match indicators, the plurality of match indicators generated by comparing the plurality of different sample biometric templates of the user with a plurality of different enrolled biometric templates.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The claims of Application No. 17/225,413 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,004,076.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1 of U.S. Patent No. 11,004,076 recites “…receiving, by a server computer from an access device, first interaction data comprising…an interaction between a user associated with a communication device, and the access device, the user being proximate to a plurality of candidate users within a car at a time of the interaction…obtaining, by the server computer, a plurality of match indicators, the plurality of match indicators generated by comparing a plurality of different sample biometric templates of the user with a plurality of different enrolled biometric templates, the plurality of different sample biometric templates comprising an image-based biometric template and a sample voice print biometric template, the plurality of different sample biometric templates obtained by the camera device proximate to the user; and if the plurality of match indicators are positive match indicators, then initiating, by the server computer, a process on behalf of the user.”
While U.S. Patent No. 11,004,076 does not specifically recite “connecting, by a camera device, to one or more communication devices including a communication device of a user interacting with an access device at a resource provider in an interaction”, it is disclosed by Hoyos (see at least [0034] of Hoyos, note the camera device (Figures 1-2A, items 101b and 145) communicates with the communication devices (101a) of the users (124) within the vehicle & 

Allowable Subject Matter
Claims 22 and 25-39 would be allowable upon timely filing a terminal disclaimer, or if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive.  Hoyos, Harding and Narasimhan, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687